

116 HR 1903 IH: Younger Onset Alzheimer’s Act
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1903IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Miss Rice of New York (for herself, Ms. Stefanik, Mr. King of New York, Mr. Trone, Mr. Smith of New Jersey, and Ms. Waters) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Older Americans Act of 1965 to support individuals with younger onset Alzheimer’s disease.
1.Short titleThis Act may be cited as the Younger Onset Alzheimer’s Act. 2.FindingsCongress finds the following:
(1)Approximately 5,800,000 individuals in the United States are living with Alzheimer’s disease. This includes approximately 200,000 individuals with younger onset Alzheimer’s disease. (2)Alzheimer’s disease costs the United States more than $290,000,000 per year, including $195,000,000 in costs to Medicare and Medicaid.
(3)The Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) includes services that focus on the needs of individuals with Alzheimer’s disease and related disorders. The need to specifically support individuals with younger onset Alzheimer’s disease is growing. 3.Younger onset Alzheimer’s diseaseThe Older Americans Act of 1965 is amended—
(1)in section 102 (42 U.S.C. 3002), by adding at the end the following:  (55)The term younger onset Alzheimer’s disease, with respect to an individual, means an individual with Alzheimer’s disease or a related disorder who has not attained 60 years of age.;
(2)in section 302(3) (42 U.S.C. 3022(3)), by inserting , including an individual with younger onset Alzheimer’s disease before the period; (3)in section 711(6) (42 U.S.C. 3058f(6)), by inserting of any age after individual; and
(4)in section 721(b)(13) (42 U.S.C. 3058i(b)(13))— (A)in subparagraph (B), by striking ; or;
(B)in subparagraph (C), by striking the period and inserting ; or; and (C)by adding at the end the following:

(D)individuals with Alzheimer’s disease, including those with younger onset Alzheimer’s disease.. 4.Report (a)In generalNot later than 300 days after the date of enactment of this Act, and annually thereafter, the Assistant Secretary for Aging shall submit a report, to the committees of Congress described in subsection (b), that includes—
(1)an overview of programmatic functions and performance with respect to the amendments made by section 3, including information about individuals with younger onset Alzheimer’s disease; and (2)an identification of the gaps in needs of individuals with younger onset Alzheimer’s disease.
(b)CommitteesThe committees of Congress described in this subsection are— (1)the Special Committee on Aging, the Committee on Health, Education, Labor, and Pensions, and the Committee on Finance, of the Senate; and
(2)the Committee on Education and Labor, and the Committee on Energy and Commerce, of the House of Representatives. 5.Definition of younger onset Alzheimer’s diseaseIn this Act, the term younger onset Alzheimer’s disease has the meaning given the term in section 102(55) of the Older Americans Act of 1965 (42 U.S.C. 3002(55)), as added by section 3. 
